Exhibit 10.2

 

THE SHARES RECEIVED PURSUANT TO THIS STOCK OPTION SHALL BE SUBJECT TO THE
RIGHTS, RESTRICTIONS, AND OBLIGATIONS APPLICABLE TO SUCH SECURITIES, ALL AS
PROVIDED IN THE SHAREHOLDERS AGREEMENT DATED AS OF JUNE 12, 2006 BETWEEN THE
COMPANY AND ITS SHAREHOLDERS, AS AMENDED AND IN EFFECT FROM TIME TO TIME (THE
“SHAREHOLDERS AGREEMENT”).

 

Performance Stock Option

 

Granted Under

 

Cellu Parent Corporation

2006 Stock Option and Restricted Stock Plan

 


1.                                      GRANT OF OPTION.


 

This certificate evidences an performance stock option (this “Stock Option”)
granted by Cellu Parent Corporation, a Delaware corporation (the “Company”), on
April 13, 2009, to Steven Ziessler, an employee of the Company or its
subsidiaries (the “Participant”) pursuant to the Company’s 2006 Stock Option and
Restricted Stock Plan (as from time to time in effect, the “Plan”).  Under this
Stock Option, the Participant or the Participant’s permitted transferee may
purchase, in whole or in part, on the terms herein provided, up to 829 shares of
common stock of the Company (the “Shares”), (the exact number of shares to be
determined according to the cash return conditions set forth below) at $883.27
per Share, which is not less than the fair market value of the Shares on the
date of grant.  The latest date on which this Stock Option, or any part thereof,
may be exercised is April 13, 2019 (the “Final Exercise Date”).  The Stock
Option evidenced by this certificate is intended to be an incentive stock option
as defined in section 422 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”).

 

This Stock Option is exercisable in the following circumstances prior to the
Final Exercise Date:

 

(a)          390 shares may be earned and vest if the majority owner, Weston
Presidio, realizes a return of 2.5 times its total cash investment in the
Company (as determined by the amount of its investment as of April 13, 2009) at
the time of a sale or any other transfer for value, which also shall include the
earning and vesting of a pro rata percentage in the event of sale or any
transfer for value of less than all its ownership for a 2.5 times multiple; and

 

(b)         an additional 117 shares (for a total of 507 shares) may be earned
and vest if the majority owner, Weston Presidio, realizes a return of 2.75

 

--------------------------------------------------------------------------------


 

times its total cash investment in the Company (as determined by the amount of
its investment as of April 13, 2009) at the time of a sale or any other transfer
for value, which also shall include the earning and vesting of a pro rata
percentage in the event of sale or any transfer for value of less than all its
ownership for a 2.75 times multiple; and

 

(c)          an additional 88 shares (for a total of 595 shares) may be earned
and vest if the majority owner, Weston Presidio, realizes a return of 3.00 times
its total cash investment in the Company (as determined by the amount of its
investment as of April 13, 2009) at the time of a sale or any other transfer for
value, which also shall include the earning and vesting of a pro rata percentage
in the event of sale or any transfer for value of less than all its ownership
for a 3.00 times multiple; and

 

(d)         an additional 117 shares (for a total of 712 shares) may be earned
and vest if the majority owner, Weston Presidio, realizes a return of 3.25 times
its total cash investment in the Company (as determined by the amount of its
investment as of April 13, 2009) at the time of a sale or any other transfer for
value, which also shall include the earning and vesting of a pro rata percentage
in the event of sale or any transfer for value of less than all its ownership
for a 3.25 times multiple; and

 

(e)          an additional 117 shares (for a total of 829 shares) may be earned
and vest if the majority owner, Weston Presidio, realizes a return of 3.5 times
its total cash investment in the Company (as determined by the amount of its
investment as of April 13, 2009) at the time of a sale or any other transfer for
value, which also shall include the earning and vesting of a pro rata percentage
in the event of sale or any transfer for value of less than all its ownership
for a 3.5 times multiple.

 

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable shall immediately
expire and the remainder of this Stock Option shall remain exercisable for a
period equal to the lesser of (1) thirty days (30) or (2) the period ending on
the latest date this Stock Option could have been exercised without regard to
clause (1), and shall then expire and terminate; provided, that if the
Administrator in its sole discretion determines that such cessation of the
Participant’s Employment has resulted for reasons which constitute cause for
termination of employment, this entire Stock Option shall expire and terminate
immediately upon termination of Employment and no portion thereof shall
thereafter remain exercisable; further provided, that any portion of this Stock
Option that is outstanding immediately prior to the Participant’s death, to the
extent then exercisable, will remain exercisable for a period equal to the
lesser of (1) one year following the Participant’s death or (2) the period
ending on the latest date this Stock Option could have been exercised without
regard to clause (1), and shall then expire and terminate; and further provided,
that in no event shall any portion of this Stock Option be exercisable after the
Final Exercise Date.

 

--------------------------------------------------------------------------------



 


FOR PURPOSES OF THIS STOCK OPTION, CAUSE FOR TERMINATION SHALL BE DEFINED AS
(I) THE PARTICIPANT’S REPEATED AND WILLFUL REFUSAL OR FAILURE (OTHER THAN DURING
PERIODS OF ILLNESS, DISABILITY OR VACATION) TO PERFORM THE PARTICIPANT’S DUTIES
HEREUNDER OR UNDER ANY LAWFUL DIRECTIVE OF THE BOARD; (II) THE PARTICIPANT’S
WILLFUL MISCONDUCT OR GROSS NEGLECT IN THE PERFORMANCE OF THE PARTICIPANT’S
DUTIES HEREUNDER WHICH IN EITHER CASE IS MATERIALLY INJURIOUS TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES, MONETARILY OR OTHERWISE; (III) THE CONVICTION OF THE
PARTICIPANT OF ANY FELONY OR ANY OTHER CRIME INVOLVING DISHONESTY OR MORAL
TURPITUDE OR THE PARTICIPANT’S PLEADING GUILTY TO ANY FELONY, OTHER THAN MOTOR
VEHICLE OFFENSES, OR ANY OTHER CRIME INVOLVING DISHONESTY OR MORAL TURPITUDE;
(IV) THE COMMISSION OF FRAUD, EMBEZZLEMENT, THEFT OR OTHER DISHONESTY BY THE
PARTICIPANT WITH RESPECT TO THE COMPANY OR ANY OF ITS AFFILIATES; (V) ANY OTHER
CONDUCT THAT INVOLVES A BREACH OF FIDUCIARY OBLIGATION ON THE PART OF THE
PARTICIPANT OR OTHERWISE COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT UPON THE BUSINESS, INTERESTS OR REPUTATION OF THE COMPANY OR ANY OF ITS
AFFILIATES; OR (VI) A PREVIOUS EMPLOYER OF PARTICIPANT SHALL COMMENCE AGAINST
PARTICIPANT AND/OR COMPANY AN ACTION, SUIT, PROCEEDING OR DEMAND ARISING FROM AN
ALLEGED VIOLATION OF A NON-COMPETITION OR OTHER SIMILAR AGREEMENT BETWEEN
PARTICIPANT AND SUCH PREVIOUS EMPLOYER.


 

No act, or failure to act, on the Participant’s part, will be considered
“willful” unless done or omitted to be done by Participant not in good faith and
without a reasonable belief that the Participant’s action or omission was in
furtherance of the Company’s business.

 


2.                                      EXERCISE OF STOCK OPTION.


 

Each election to exercise this Stock Option shall be in writing, signed by the
Participant or the Participant’s permitted transferee (the “Option Holder”), and
received by the Company at its principal office, accompanied by this certificate
and payment in full as provided in the Plan.  Subject to the further terms and
conditions provided in the Plan, the purchase price may be paid as follows: 
(i) by delivery of cash or check acceptable to the Administrator; (ii) upon and
following an initial public offering of the Company, through a broker-assisted
exercise program acceptable to the Administrator; (iii) if so permitted by the
Administrator, through the delivery of Shares that have been outstanding for at
least six months (unless the Administrator approves a shorter period) and that
have a fair market value equal to the exercise price); (iv) if so permitted by
the Administrator, by delivery to the Company of a promissory note of the person
exercising this Stock Option, payable on such terms as are specified by the
Administrator; or (v) through any combination of the foregoing.  In the event
that this Stock Option is exercised by an Option Holder other than the
Participant, the Company will be under no obligation to deliver Shares hereunder
unless and until it is satisfied as to the authority of the Option Holder to
exercise this Stock Option.

 


3.                                      RESTRICTIONS ON TRANSFER OF SHARES.


 

The granting of this Stock Option and the issuance of Shares received under this
Stock Option shall be subject to the Plan and the Shareholders Agreement, and
the issuance of this Award shall be conditional upon the execution and delivery
by the undersigned of the

 

--------------------------------------------------------------------------------


 

Shareholders Agreement.  Any Shares received under this Award shall be subject
to the rights, restrictions and obligations applicable to options and shares of
Stock of the Company as provided from time to time in such Shareholders
Agreement.

 

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any other agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 


4.                                      WITHHOLDING; AGREEMENT TO PROVIDE
SECURITY.


 

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld (or makes
other arrangements satisfactory to the Company for the payment of such taxes).

 


5.                                      NONTRANSFERABILITY OF STOCK OPTION.


 

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf).

 


6.                                      PROVISIONS OF THE PLAN.


 

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference.  A copy of the Plan as in effect on the date
of the grant of this Stock Option has been furnished to the Participant.  By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate.  All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

 

CELLU PARENT CORPORATION

 

 

 

 

 

By:

/s/ Russell C. Taylor

 

Name: Russell C. Taylor

 

Title: Officer

 

 

Dated:  April 13, 2009

 

 

 

 

 

 

Acknowledged:

 

 

 

 

 

/s/ Steven Ziessler

 

Steven Ziessler

 

 

 

 

Dated:  April 17, 2009

 

 

--------------------------------------------------------------------------------